Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, and 10-13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) and evidence provided by Owens and Wendt (“Estimation of the surface free energy of polymers,” J.Appl.Poly.Sci., Vol. 13, pp. 1741-1747, published 1969, hereinafter Owens).
Regarding claims 1-2, 4, 7, 10, and 12-13, Ishioka teaches a laminate hard coat film for molding comprising a hard coat layer (Item 12), a protective film (masking film) (Item 13) on a base material (Item 11) (Abstract and Figure 1, reproduced below, see original Japanese patent document).  Ishioka teaches the elements of claim 1 and teaches an active energy ray curable (energy beam-curable) resin is used in the hard coat layer (paragraph 0025).  Ishioka teaches the hard coat layer contains a dispersion of silica nanoparticles (paragraph 0030) and the active energy ray-curable resin in the hard coat layer comprises polyfunctional acrylate having 2 or more (meth)acryloyl groups (paragraphs 0025-0026).
Ishioka teaches the protective film (masking film) is polyethylene (paragraph 0035).


    PNG
    media_image1.png
    458
    810
    media_image1.png
    Greyscale

As evidenced by Owens, the surface free energy of polyethylene is 31 dynes/cm (or mN/m) (page 1743, Table I).
It is the examiner’s position that the surface free energy reported by Owens is equivalent to the surface free energy value calculated using the average contact angles of water and diiodomethane according to the OWRK method.
In light of the overlap between the laminate for molding and that disclosed by Ishioka, it would have been obvious to one of ordinary skill in the art to use a laminate for molding that is both disclosed by Ishioka and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 8, Ishioka teaches the elements of claim 1 and teaches the hard coat layer comprises a leveling agent (paragraph 0030).
Regarding claim 11, Ishioka teaches the elements of claim 1 and teaches the hard coat layer comprises a photopolymerization initiator (paragraph 0030).

Claim 3 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) in view of Hongo et al. (JP 2006/043919 A, published 16 Feb. 2006, hereinafter Hongo).
Regarding claim 3, Ishioka teaches the elements of claim 1, and Ishioka teaches that a smooth surface of the polyethylene protective film (masking film) results in a glossy feel being generated on the surface of the hard coat layer (paragraph 0034).
Ishioka does not disclose the surface roughness of his polyethylene protective film (masking film).
Hongo teaches a hard coat film and a polyethylene release film with an Ra roughness of 0.1 [Symbol font/0x6D]m or less is used (Abstract and paragraph 0009, see original JP patent document for clearer indication of the numerical range).
Given that Ishioka and Hongo are drawn to polyethylene films that impart smooth surfaces onto cured hard coat layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene protective film with the surface roughness taught by Hongo as the protective film in the laminate hard coat film for molding taught by Ishioka.  Since Ishioka and Hongo are both drawn to polyethylene films that impart smooth surfaces onto cured hard coat layers, one of ordinary skill in the art would have a reasonable expectation of success in using a polyethylene film with the surface roughness taught by Hongo as the protective film in the laminate hard coat film for molding taught by Ishioka.  Further, Hongo teaches that using a polyethylene film (masking film) with a surface roughness of 0.1 μm or less results in a hard coat layer after curing with a surface with excellent smoothness (paragraph 0009).

Claim 3 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) in view of Sanchis et al. (“Surface modification of low density polyethylene (LDPE) film by low pressure O2 plasma treatment,” Euro.Poly.J., Vol. 42, pp. 1558-1568, published 2006, hereinafter Sanchis).
Regarding claim 3, Ishioka teaches the elements of claim 1, and Ishioka teaches that a smooth surface of the protective film (masking film) results in a glossy feel being generated on the surface of the hard coat layer (paragraph 0034).
Ishioka does not disclose the surface roughness of his polyethylene protective film (masking film).
Sanchis teaches that low pressure glow discharge O2 plasma can be used to increase the adhesion of LDPE films (Abstract), the surface (free) energies of the plasma-treated LDPE films range from 28 to 69 mJ/m (page 1561, Table 1), and the surface roughness Rrms of the plasma-treated LDPE films range from 21 to 30 nm (page 1566, Table 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the plasma treated LDPE film taught by Owens as the polyethylene protective film (masking film) in the molding laminate taught by Ishioka.  Sanchis teaches that his low-pressure glow discharge O2 plasma treated LDPE is done to improve the adhesion properties of the LDPE film (Abstract).
Ra and Rrms are different measures of surface roughness.  However, it is the examiner’s position that given the Rrms values cited by Sanchin are 3 to 5 times smaller than the claimed Ra values, the roughness of the films taught by Sanchin are within the claimed roughness values.

Claims 5-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) in view of Yajima (WO 2018/038101 A1, published 01 Mar. 2018, hereinafter Yajima).
Regarding claims 5-6, Ishioka teaches the elements of claim 4, and Ishioka teaches the inclusion silica nanoparticles in his hard coat layer (paragraph 0030).
Ishioka does not disclose that the silica has copolymerizable groups on its surface nor the average particle size of the silica.
Yajima teaches a laminate with an uncured resin layer comprising multifunctional (meth)acrylate and surface-modified inorganic particles (Abstract).  Yajima teaches the surface-modified inorganic particles have a reactive functional group, including an ethylenically unsaturated bond (paragraph 0032).  Yajima teaches the inorganic particles are silica particles (paragraph 0033), and the size of the inorganic particles is 0.005 to 0.5 [Symbol font/0x6D]m (paragraph 0034, see original WO patent document for clearer indication of the numerical range) (that is, 5 – 500 nm).
It is the examiner’s position that a surface modification of the silica particles with ethylenically unsaturated bonds would copolymerize with the (meth)acrylates of Ishioka and Yajima.
Given that Ishioka and Yajima are drawn to radiation-cured (meth)acrylate layers comprising silica nanoparticles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface-treated silica and of a size taught by Yajima in the laminate hard coat film for molding taught by Ishioka.  Since Ishioka and Yajima are both drawn to radiation-cured (meth)acrylate layers comprising silica nanoparticles, one of ordinary skill in the art would have a reasonable expectation of success in using the surface-treated silica and of a size taught by Yajima in the laminate hard coat film for molding taught by Ishioka.  Further, Yajima teaches the functional groups improve hardness and scratch resistance (paragraph 0032), and the average particle diameter of the inorganic particles may be appropriately selected depending on the thickness of the layer (paragraph 0034). 

Claims 5-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) in view of Pokorny et al. (US Patent Application 2016/0326383 A1, published 10 Nov. 2016, hereinafter Pokorny).
Regarding claims 5-6, Ishioka teaches the elements of claim 4, and Ishioka teaches the inclusion silica nanoparticles in his hard coat layer (paragraph 0030).
Ishioka does not disclose that the silica has copolymerizable groups on its surface nor the average particle size of the silica.
Pokorny teaches a (meth)acrylate hard coat composition comprising silica nanoparticles that comprise a copolymerizable surface treatment (Abstract).  Pokorny teaches the size of the silica particles is 30 to 200 nm (paragraph 0033).
Given that Ishioka and Pokorny are drawn to (meth)acrylate hard coat layers comprising silica nanoparticles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface-treated silica and of a size taught by Pokorny in the laminate hard coat film for molding taught by Ishioka.  Since Ishioka and Pokorny are both drawn to (meth)acrylate hard coat layers comprising silica nanoparticles, one of ordinary skill in the art would have a reasonable expectation of success in using the surface-treated silica and of a size taught by Pokorny in the laminate hard coat film for molding taught by Ishioka.  Further, Pokorny teaches the size of the inorganic oxide particles is chosen to avoid significant visible light scattering (paragraph 0033), and the surface modified inorganic oxide particles add mechanical strength and durability to the resultant coating (paragraph 0032).

Claim 9 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (JP 2012/210755 A, published 01 Nov. 2012, hereinafter Ishioka) in view of Horio and Sato (US Patent Application 2015/0166815 A1, published 18 Jun. 2015, hereinafter Horio).
Regarding claim 9, Ishioka teaches the elements of claim 8, and Ishioka teaches the hard coat layer comprises a leveling agent (paragraph 0030).
Ishioka does not disclose that the leveling agent comprises a fluorine-based or silicone-based additive.
Horio teaches a hard coat layer containing fine particles, an acrylate binder resin, and a leveling agent (Abstract and paragraphs 0043, 0048, and 0064).  Horio teaches the leveling agent is preferably silicone oil or a fluorine surfactant (paragraph 0065).
Given that Ishioka and Horio are drawn to hard coat layers comprising acrylate resin, fine silica particles, and a leveling agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicone oil or fluorine surfactant as taught by Horio as the leveling agent in the hard coat layer of the laminate hard coat film for molding taught by Ishioka.  Since Ishioka and Horio are both drawn to hard coat layers comprising acrylate resin, fine silica particles, and a leveling agent, one of ordinary skill in the art would have a reasonable expectation of success in using a silicone oil or fluorine surfactant as taught by Horio as the leveling agent in the hard coat layer of the laminate hard coat film for molding taught by Ishioka.  Further, Horio teaches these leveling agents prevent the formation of Bernard cell structures during the drying of the of the hard coat layer; these Bernard cells cause the formation of orange peel-like surface and coating defects in the hard coat layer (paragraph 0065). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asai and Morimoto (US Patent Application 2012/0321882 A1, published 20 Dec. 2012) teaches a hard coat layer with specific contact angles for a touch panel.  Hamaoka and Nakajima (JP 2004/299384 A, published 28 Oct. 2004) teaches a decorative sheet with a surface protection layer and a polyethylene protection sheet.  Hashigaya and Ishizu (JP 2014/128937 A, published 10 Jul. 2014) teaches a hard coat layer and a polyethylene peelable layer.  Watanabe and Hizume (WO 2015/064022 A1, published 07 May 2015) teaches a molded article comprising a release layer, a hard coat layer, and multiple other layers.  Yasuda et al. (JP 2015/104883 A, published 08 Jun. 2015) teaches with two curable resin layers on a thermoplastic layer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787